                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    RICARDO VERNAIR DODSON,                         :   Case No. 2:18-cv-908
                                                    :
           Plaintiff,
                                                    :
                                                        District Judge George C. Smith
    vs.                                             :   Magistrate Judge Sharon L. Ovington
    GARY C. MOHR, et al.,                           :
                                                    :
           Defendants.                              :



                            REPORT AND RECOMMENDATIONS 1


          This case is presently pending upon Plaintiff’s Motion For Leave To Amend

Complaint (Doc. #27), Defendants’ Memorandum in Opposition (Doc. #33), Plaintiff’s

Reply (Doc. #36), and the record as a whole.

          Plaintiff seeks leave to amend his Complaint to add as Cynthia Mausser, a former

Ohio Adult Parole Board Member, as a defendant. Plaintiff also seeks to raise new

allegations concerning the personal involvement of many Defendants in violations of his

constitutional rights.

          Defendants contend that Plaintiff’s Motion lacks merit because his proposed

amendments are futile in nature.

          Leave to amend a pleading “should be freely granted when justice requires,” Fed.

R. Civ. P. 15(a)(2), unless the proposed amendments would be futile “such as when the


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
amended complaint cannot survive a motion to dismiss.” United States ex rel. Ibanez v.

Bristol-Myers Squibb Company, 874 F.3d 905, 917 (6th Cir. 2017). “As a result, the

dispositive question … is whether [the] proposed second amended complaint contains

‘sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Williams v. City of Cleveland, 771 F.3d 945, 949 (6th Cir. 2014) (quoting, in part,

D'Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014) (internal quotation marks

omitted)). The previous discussion of the plausibility standard under Fed. R. 12(b)(6) is

incorporated by reference herein. See Doc. #31, PageID #s 396-97.

       Plaintiff’s proposed additional claims against Cynthia Mausser concern her

alleged actions when presiding over his parole hearings in 2006, 2009, 2012. He alleges

that Mausser denied him a meaningful Parole hearing in each of these years by

knowingly relying on false information and reports in his parole file to deny him release

on parole. He further asserts that Mausser failed to provide him with written notice of the

true grounds, facts, reports, information, and evidence upon which the Parole Board

relied when denying him parole. And he maintains that Mausser “intentionally withheld

the reports/information relied on to deny parole in violation of…,” Ohio Administrative

Law. (Doc. #27, PageID #350-51).

       The claims Plaintiff raised in his original Complaint concerning his pre-July 2018

parole file, parole hearings, and denials of parole were previously dismissed from this

case. His new allegations concerning Mausser relate to his pre-July 2018 parole file,

parole hearings, and denials of parole. These claims fail to withstand Rule 12(b)(6)

review for the same reasons his original pre-July 2018 claims were dismissed. See Doc.
                                             2
#31, PageID #s 402-10; Doc. #39, PageID #470. As a result, Plaintiff’s proposed

amendment to his Complaint to add claims against Mausser would be futile.

       Plaintiff also requests leave to add allegations concerning actions taken by

Defendants Tracy Thalheimer, Ellen Venters, Ron Nelson, Jr., Alicia Handwerk, Shirley

A. Smith, Tracy L. Reveal, Kathleen Kovac, and R.F. Rauschenberg. Plaintiff contends

that his new allegations show that each of these Defendants is personally liable for

violating his constitutional right to a meaningful parole hearing.

       Plaintiff again runs into the previous dismissal of his claims concerning his pre-

July 2018 parole file, parole hearings, and denials of parole. These claims fail to

withstand Rule 12(b)(6) review for the same reasons his original pre-July 2018 claims

were dismissed. See Doc. #31, PageID #s 402-10; Doc. #39, PageID #470.

       Plaintiff’s proposed amendments also advance allegations these Defendants also

concern their acts in connection with his July 2018 parole file, parole hearing, and denial

of parole. Defendants contend that Plaintiff should not be allowed to amend his

Complaint merely to add specific allegations to general claims he has already advanced

in his original Complaint. They argue:

       The only real change is that Plaintiff is merely separating Defendants into
       separate paragraphs, indicating identical claims … previously included in
       his original Complaint. Further, the changes indicating that they were
       board members were already present in the original complaint. As such,
       these amendments offered are futile and meaningless and are not enough to
       indicate that ‘justice so requires’ Plaintiff to amend his Complaint. These
       proposed changes add nothing significant to Plaintiff’s original Complaint
       and do not warrant a granting of a motion for leave to amend over nine (9)
       months after his original filing.

(Doc. #33, PageID #s 417-18).
                                             3
       The presence of more specific allegations raised by Plaintiff concerning

Defendants knowledge and actions in connection with his July 2018 parole proceeding

does not demonstrate that his amended Complaint would be futile. Instead, Plaintiff’s

more specific allegations, taken as true, support his plausible claim that Defendants

Thalheimer, Venters, Nelson, Handwerk, Smith, Reveal, Kovac, and Rauschenberg

personally engaged in conduct in connection with Plaintiff’s July 2018 parole

proceedings that violated his Fourteenth Amendment right to a meaningful parole

hearing. See Doc. #27, PageID #s 369-78.

                   IT IS THEREFORE RECOMMENDED THAT:

       1.     Plaintiff’s Motion For Leave To File Amended Complaint (Doc. #27) be
              GRANTED, in part, and Plaintiff be permitted to proceed with his
              Fourteenth Amendment claim asserting that Defendants Thalheimer,
              Venters, Nelson, Handwerk, Smith, Reveal, Kovac, and Rauschenberg
              personally engaged in conduct in connection with Plaintiff’s July 2018
              parole proceedings that violated his Fourteenth Amendment right to a
              meaningful parole hearing;

       2.     Plaintiff’s Motion For Leave To File Amended Complaint (Doc. #27) be
              DENIED in remaining part;

       3.     The Clerk of Court be instructed to separately docket Plaintiff’s proposed
              Amended Complaint as his First Amended Complaint; and

       4.     The case proceed under Plaintiff’s only remaining claim under the
              Fourteenth Amendment concerning his July 2018 parole proceedings.


January 27, 2020                                 s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             4
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             5
